[TextBox: [img-media_image1.png]]
   United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




JONES DAY FOR ABBVIE INC.
250 VESEY STREET
NEW YORK NY 10281-1047

In re Application of 				:	
SINGH et al.					:	DECISION ON PETITION
Serial No. :  16/159,559			:	UNDER 37 CFR § 1.181
Filed:   October 12, 2018	            	:
Docket No.: 13371-215-999			:


This letter is in response to the petition filed under 37 C.F.R. § 1.181 on March 24, 2022 to withdraw the finality of the Office action dated January 28, 2022.

The petition is DISMISSED as moot.

On March 24, 2022, Applicant submitted a petition to withdraw finality of the Office action dated January 28, 2022 on the grounds that the Office action was improperly made final.

A review of the application file history shows that the examiner re-opened prosecution on April 25, 2022, withdrawing the finality of the Office action dated January 28, 2022 in favor of the non-final Office action dated April 25, 2022. The re-opening of prosecution by the examiner renders the petition moot.

The petition is DISMISSED.

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.



/GARY JONES/Director, Technology Center 1600